Title: Benjamin Waterhouse to John Adams, 21 May 1781
From: Waterhouse, Benjamin
To: Adams, John


     
      Sir
      Leyden 21st of May 1781
     
     Almost every body here is preparing for the fair which opens next Thursday, and as this is Leyden-’Lection I was saying to my companion that it was a pity Master Charles was not here that he might see that a Dutchman can be merry when he is resolved upon it. And John seems to wish it so much, that I thought I would write to you and if you had no objection we should have the little Gentlemans company. We thought he would perhaps find some of his Countrymen in Amsterdam who having as much leisure as curiosity would accompany him here. At this time every one turns the best side outwards and the Dutchmen and Women try to look pleasant. The vast number of tents—merchandize—the different nations, together with a multitude of things to be seen as sights— would perhaps both please and instruct my little friend. This idea together with that of the pleasure of his company for a day or two induces me to request you would let him come.
     It is with no small pleasure I inform you that John adheres to his studies with a constancy rarely seen at that age, and what is happy for him the adding to his knowledge does not diminish his flesh. We have no news. With my best compliments to Mr. Dana and Mr. Thaxter, I remain with great respect your humble servt.,
     
      Benj. Waterhouse
     
    